

117 S1111 IS: Competition in Professional Baseball Act
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1111IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Lee (for himself, Mr. Cruz, Mr. Hawley, Mr. Rubio, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo subject professional baseball clubs to the antitrust laws.1.Short titleThis Act may be cited as the Competition in Professional Baseball Act.2.Professional baseball subject to antitrust laws(a)DefinitionIn this section, the term antitrust laws—(1)has the meaning given the term in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12); and(2)includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that such section applies to unfair methods of competition. (b)Removal of exemptionProfessional baseball clubs shall not be exempt from the antitrust laws.(c)RepealSection 27 of the Clayton Act (15 U.S.C. 26b) is repealed.